902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frazer A. PARKER, also known as Hemisphere Ltd., Plaintiff-Appellant,v.PARKER INTERNATIONAL/PARKER TOBACCO COMPANY;  Burgess Doan;David Green;  Pat Gantley;  S.A. Parker;  SamuelS. Parker;  Carl White;  E.B.Hillenmeyer, Defendants-Appellees.
No. 89-6079.
United States Court of Appeals, Sixth Circuit.
May 11, 1990.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff appeals the dismissal of his civil complaint filed pursuant to 28 U.S.C. Secs. 1331 and 1337.  Plaintiff filed suit for damages against the defendants, Parker International (d/b/a Parker Tobacco Company) and its directors, alleging violations of the Sherman and Clayton Acts which resulted in pecuniary loss, physical injury and mental anguish to him.  The defendants filed a motion to dismiss.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


4
We conclude that the district court was correct in its section 1915(d) dismissal of plaintiff's action as plaintiff's complaint lacks an arguable basis either in law or fact.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Plaintiff's complaint presented a variety of incoherent claims and violated the short and plain statement requirement of Fed.R.Civ.P. 8.  We have given the most liberal construction to plaintiff's complaint, see Haines v. Kerner, 404 U.S. 519, 520 (1972), but we are unable to find that a cause of action has been alleged.  The issues plaintiff raises are frivolous;  consequently, the district court did not err in dismissing the complaint pursuant to 28 U.S.C. Sec. 1915(d).


5
Accordingly, plaintiff's request for counsel is denied, and the district court's dismissal is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation